Citation Nr: 1145767	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he suffers from PTSD as a result of two specific incidents in service.  

Firstly, the Veteran asserts that, while serving in Somalia in September 1994, he was assaulted and saw dead bodies in the streets.  Secondly, he reports being involved in a rollover accident in service that caused him stress.  

The RO attempted to verify the Veteran's first claim, but his unit was only found to have been stationed on a ship off the coast of Somalia.  

As to the Veteran's second event, the service treatment records showed that he was seen on June 21, 1993, with a complaint of neck pain for the past three days, due to a rollover accident while training.  

The Veteran was examined by VA in March 2009, when he was found to have depression and/or PTSD related to his reported service in Somalia.  The Veteran's currently claimed event involving a vehicle accident in service was not considered as a possible stressor.  

Moreover, the Board finds that the Veteran's claim has not been fully addressed in light of the recent change in the regulations dealing with the adjudication of claims of service connection for PTSD.  

Finally, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims of service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the RO should also address whether any other psychiatric diagnosis is related to the Veteran's period of active service.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify any health care provider who has treated him for any psychiatric disorder since service.  Based on his response, the RO should take all indicated action to obtain copies of all clinical records from any identified treatment source and associate them with the record.  

The RO should notify the Veteran that he may submit medical evidence or treatment records to support his claims.  

2.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed psychiatric disorder, to include PTSD.  

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current innocently acquired psychiatric disability had its clinical onset during his period of active service.  If the Veteran is found to be suffering from PTSD, the examiner is asked to identify any specific stressor that is sufficient enough to support that diagnosis.   

3.  After completing all indicated development, and undertaking any other action deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

